Case 7:19-cr-00664-VB Document 20 Filed 03/13/20

| "

sear
; UPN
Uy cry
Ne
ay
y
| A? ey
i 1 Rakee ha

   
  
    
   
       
       
     

 

 

 

LAW OFFICES OF JAMES R. DEVITA, PLLC
81 MAIN STREET, SUITE 504
WHITE PLAINS, NEW YORK 10601-1719
(914) 328-5000
FAX (914) 946-5906
E-Mail: jdevi jamesrdevitalaw.con

March 13, 2020

 

APPLICATION GRANTED
VIA ECF SO: ONS
Honorable Vincent L. Briccetti nw ee
The Hon. Charles L. Brieant Jr. Vincent L. Briccetti, U.S.D.J.

   

Dated:_3/ 16/22
- White Plains, NY
Senforce oun
 W2¢tre of 2:20d0
r. 664 (VB)

Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

 
 

Re: United States vy. Barbara Meyzen,
Dear Judge Briccetti:

After Ms. Meyzen pled guilty on March 5, 2020, and Your Honor set her sentencing date
for June 24, 2010, I realized that Judge Gardephe had set a trial of June 15, 2020 for my client,
Jean Claude Lanji, in the case of United States v. Gonzalez, 18 Cr. 601 (PGG). The government
has predicted two weeks for the trial of that case (which, frankly, I regard as rather optimistic). I
did not have that date on my calendar when I checked it after Ms. Meyzen’s guilty plea because
Judge Gardephe had issued the order setting the trial date when I was out of town, and then
confirmed the date at a pretrial conference on Monday, March 9, 2020. I have conferred with
Ms. Hilbert, who advises me that July 29, 2020 at 2:30 pm is available as an adjourned date for
Ms. Meyzen’s sentencing. I respectfully request that the sentencing be adjourned to that date
and time. I have also conferred with Assistant United States Attorney McMahon, who has no
objection to this request.

Respectfully submitted,

s/ James R, DeVita

James R. DeVita

ce: James McMahon, Esq., Assistant United States Attorney (by ECF)
